Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the amendment file 11/13/2020. Applicant amended claims 1, 8, 12, cancelled claims 4, 18 – 19; claims 1 – 3, 5 – 17, 20 – 21 are pending in this application.

Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. 
Applicant argues, “the Action indicates that JP '984 in one of the switching positions defines a stop for the valve. However, JP '984 is not directed to a main valve having a movable diaphragm and instead relies upon various O-ring seals located between the movable valve bodies and the valve seats” and asserts “there is no explanation provided by the references or in the Action as to how this would be done.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Examiner maintains the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art. A reference “need not, however, explain every detail since [it] is speaking to those skilled in the art.” In re Samour, 571 F.2d 559, 562, 197 USPQ 1, 3-4 (CCPA 1978). Examiner further maintains a person having ordinary skill in the art would make the necessary structural modifications to the primary reference to incorporate the teaching of the secondary references.
	The Japanese Patent Document (2008291984) teaches a valve member (30, Fig. 1) that opens and closes against the valve seat (26, Fig. 1). The opening position of the valve member (30, Fig. 1) determined by the location of the tappet (35, Fig. 1). The position of the tappet (35, Fig. 1) is determined 
	The valve, comprising a diaphragm attached to the valve member, disclosed by the primary reference US Patent to Ye et al. (10,337,641) and modified by the teaching, the intermediate position established by the valve member coming contact with the tappet, of the secondary reference Japanese Patent Document (2008291984) meets all the limitations of the claimed subject matter.
	Applicant amended the specification in response to the objection to the specification. The objection to the specification is hereby withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Information Disclosure Statement
The information disclosure statement filed 10/14/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 
 For non-English documents that are cited, the following must be provided: 
(a) A concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, unless a complete translation is provided; and/or 
(b) A written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c). 
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 - 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Ye et al. (10,337,641) in view of Japanese Patent document (JP 2008291984).
Regarding claim 1, Ye et al. disclose a main valve (1, Fig. 3) which has a movable diaphragm (7, Fig. 11), a pilot valve (833, Fig. 11) configured to actuate the main valve, the pilot valve including a valve tappet (81, Fig. 11) configured to predefine a position of the diaphragm (7, Fig. 11), and  a push-push mechanism (4, Fig. 3) connected to the valve tappet (81, Fig. 11), the push- push mechanism is configured to switch  the valve tappet (81, Fig. 11) is between two switching positions.
Ye et al. do not disclose the push-push mechanism switching between three positions. However, the Japanese patent document also teaching a sanitary valve with a push-push mechanism teaches switching the valve to three positions. Therefore a person having ordinary skill in the art would adapt the teaching of the Japanese Patent document to the valve disclosed by Ye et al. to have a valve that has an intermediate flow position between the open and closed positions. 
The Japanese Patent document teaches the valve tappet (35, Fig. 1), in one switching position of the at least three switching positions, defines a stop for the valve. The valve disclosed by Ye et al. and modified by the teaching of the Japanese document will have the tappet as the stop for the diaphragm as described above.
Regarding claim 2, the Japanese Patent document teaches two inner positions (8c, 8d) and two outer positions (8b, 8a). The Japanese Patent document is silent on the spacing between the positions. Applicant has not disclosed that the claimed ranges solves and stated problem, Therefore it would have 
Regarding claim 3, the Japanese Patent document teaches 8a as the closed position and 8b as the open positon. 
Regarding claim 5, the Japanese document teaches a fixed guide part (51, Fig. 4) comprising guide tracks (52, Fig. 4).
Regarding claim 6, the Japanese document teaches the moveable element 37 runs in one of guide tracks (52, Fig. 5).
Regarding claim 7, examiner is interpreting the vertical walls of guide tracks 52 taught by the Japanese document to meet the limitation of a stop for the guide element that prevents the guide element from moving from one guide track to another. 
Regarding claim 8, Ye et al. disclose a valve seat  which is closable by the diaphragm (72, Fig. 11) arranged between at least one valve inlet (21, Fig. 3) and at least one valve outlet (23, Fig. 3), the diaphragm (72, Fig. 11) being configured to close off a pressure chamber (510., Fig. 11) which is fillable from the at least one valve inlet, such that the diaphragm (72, Fig. 11), with the pressure chamber (510, Fig. 11) filled, closes the valve seat in a closure position and, with the pressure chamber (510, Fig. 11) relaxed, releases the valve seat in an open position.
Regarding claim 9, Ye et al. disclose a pilot opening closed by the pilot valve (833, Fig. 11).
Regarding claim 10, Ye et al. disclose the valve tappet (833, Fig. 11) is formed on a control element (81, Fig. 11) that is inserted from outside in a sealed manner – by means of gasket 872 - into the pressure chamber (15).
Regarding claim 11, Ye et al. inherently disclose the pilot chamber is connected to chamber in which element 81 connects to element 831 thereby equalizing the pressure difference when the pilot valve is closed.
Regarding claim 21, the combination of Ye et al. and the Japanese patent document does not teach a series of valves. It would have been obvious to one having ordinary skill in the art at the time the invention was made to, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claims 12 – 17 and 20 are allowed.
Regarding claim 12, the combination of US Patent to Ye et al. (10,337,641) and Japanese Patent document (JP 2008291984) do not render obvious in combination with other, the claim limitation “the flowrate regulator including a regulator core (38) that is arranged to be adjustable connected to the movable diaphragm (4)”
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on statement of Reasons for Allowance."

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753